Citation Nr: 1127458	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-45 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether termination of the Veteran's total disability rating based on individual unemployability (TDIU), effective December 1, 2009, was proper. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1993 to February 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that discontinued the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  In a May 2009 rating action, the RO proposed to discontinue the Veteran's TDIU; the Veteran was notified of that proposed action in correspondence dated on May 21, 2009. 

2.  In a September 2009 rating decision, the RO discontinued the Veteran's TDIU, effective from December 1, 2009. 

2.  Clear and convincing evidence demonstrates that, at the time the TDIU was discontinued, the Veteran was actually employable, that he had been substantially and gainfully employed for at least twelve months prior, that his earned annual income exceeded that established by the U.S. Census Bureau, and that his employment was not projected or marginal.  


CONCLUSION OF LAW

The criteria for restoration of a TDIU, from December 1, 2009, are not met.  38 U.S.C.A. §§ 1163, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.165 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

By letter dated in May 2009, the RO advised the Veteran that it proposed to discontinue his entitlement to a total disability based on individual unemployability.  He was advised that his compensation would remain at the present rate for 60 days and that he could submit any evidence showing why VA should not discontinue that entitlement.  He was also informed that he could request a personal hearing and that if he did not contact the RO within 60 days it would assume that he had no additional evidence to submit and did not desire a hearing.  Accompanying that letter was a copy of the proposed rating reduction, which included a discussion of the evidence that was the basis for the propose termination of entitlement to a TDIU.  Pursuant to the September 2009 rating decision entitlement to a TDIU was discontinued effective December 1, 2009.  

The Board finds that the May 2009 notice letter, along with the May 2009 proposed rating decision, September 2009 rating decision and September 2010 Statement of the Case (SOC), adequately informed the Veteran of the criteria for, and authority governing, rating reductions, the evidence needed to continue entitlement to a TDIU, and of the respective duties regarding obtaining and submitted evidence.  

VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

Total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  TDIU may also be assigned where there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

A total disability rating based on individual unemployability was granted in an August 2000 rating decision.  That rating decision also granted entitlement to service connection for a back disorder, assigning a 60 percent rating, and entitlement to service connection for a left knee disorder, assigning a 10 percent rating.  Both the TDIU and the other service-connected disabilities were assigned effective dates of January 7, 2000, the date that the Veteran first filed his claim.  Following a May 2009 rating action, which proposed to discontinue the TDIU, the RO issued a September 2009 rating decision, which discontinued that entitlement.  A request for reconsideration was received in December 2009.  The RO issued a Statement of the Case (SOC) in September 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2010.  

Standards for termination of a TDIU rating are found at 38 C.F.R. § 3.343(c).  These provisions stipulate that in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application, but that caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  The "clear and convincing" standard requires that capacity for work be proven by a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 245, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 vet. App. 430, 434 (1993). 

Under 38 C.F.R. § 3.343(c)(2), if a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of twelve consecutive months.  For the purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.  38 U.S.C.A. § 1163 (West 2002). 

Under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment.  Marginal employment shall generally be deemed to exist when a veteran's earned annual income does not excess the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (this includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of employment and the reason for termination. 

In Faust v. West, 13 Vet. App. 342, 356 (2000), the United States Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works. 

The Board notes that the record does not indicate, and the Veteran does not contend, that there has been noncompliance with the procedural requirements for rating reductions.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105 for reducing the Veteran's disability rating.  The RO notified the Veteran of his rights, gave him an opportunity for a hearing and time to respond, and did not make the reduction effective any sooner than permitted.  38 C.F.R. § 3.105(e).  Accordingly, as a preliminary matter it is established that the RO properly complied with the procedural provisions of 38 C.F.R. § 3.105(e).  The Board will thus focus on the propriety of the RO's decision to discontinue the Veteran's TDIU. 

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

Considering the pertinent evidence in light of the above, the Board initially notes that the record reflects that, at the time of the reduction, the Veteran had annual earned income exceeding the poverty level, as established by the U.S. Census Bureau.  Specifically, his 2008 W-2s reflect that he earned $17,025.93 for the year.  That income exceeds the poverty threshold for the year 2008.  

In June 2009 the Veteran submitted VA Form 21-4140-1, wherein he indicated that he had worked for the Dallas Independent School District in January 2008, the Dallas Museum of Art from January 2008 to June 2008, and the Heritage Auction House since June 2008.

In a July 2009 written statement the Veteran reported that he had contacted VA and been told that he could take a job without loss of benefits provided he did not stay at that job for longer than one year.  He also reported that he was later told not to leave his job because his benefits might be taken away.  In another statement the Veteran reiterated these statements and indicated that he was still employed at the Heritage Auction House.  

During an October 2009 VA examination the Veteran stated that he had been working full-time at his current job for approximately 15 months.  He indicated that even though he was working full-time he would sometimes miss up to two weeks of work due to his back pain and that he needs to take heavy medication in order to function at work.  The Veteran reported that his job is sedentary.

An additional written statement from November 2009 indicates that the Veteran was still working at Heritage Auction House.  He further reiterated the assertions made in his previous written statements.  A February 2010 statement also indicates that the Veteran was still working, as does the Veteran's October 2010 Substantive Appeal (VA Form 9).  A statement accompanying that form indicates that the Veteran was working 35 hours per week and that he earns slightly over $20,000 per year.  

The probative evidence of records shows that the Veteran's income has exceeded that of the poverty level established by the U.S. Census Bureau.  As such, the Board finds that there is clear and convincing evidence of actual employability.  Furthermore, the evidence shows that the veteran has maintained his substantially gainful employment for at least a twelve-month period prior to the discontinuance of the Veteran's TDIU.  Indeed, the evidence submitted by the Veteran confirms that he has been in the same employment since June 2008.

The Board acknowledges the Veteran's statements that he was provided inaccurate information regarding his entitlement to a TDIU.  However, the Veteran has not submitted any documentation to support a finding that he was given such advice, and none appears in the claims file.  The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties in providing correct information pertaining to the Veteran's continued eligibility for a TDIU.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  However, statements made by a veteran, without more, are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  See Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, while the Board has considered the Veteran's assertions and sympathizes with his apparent misunderstanding concerning his continued entitlement to a TDIU, it must render its decision on the basis of the applicable legal authority.

Based on the entirety of the evidence in the claims file the Board finds that there is clear and convincing evidence that, at the time of the discontinuance of a TDIU, the Veteran was actually employable, and that his employment was not marginal.  As such, the criteria for restoration of a TDIU, from December 1, 2009, are not met, and the claim for such must be denied.  


ORDER

The claim for restoration of a total disability rating based on individual unemployability, from December 1, 2009, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


